*170Instructions by
Rodey, Judge:
Tbe facts sufficiently appear from tbe instructions.
Kodey, Judge, omitting tbe formal parts, gave tbe following charge and instructions to tbe jury:
This is an action for a wrong wbicli tbe plaintiff, Amy B. Zimmerman, claims that the defendant, tbe San Juan Light & Transit Company, has done to her, for which she claims damages in tbe sum of $6,000. The fact that she claims this amount, gentlemen, is no reason why yon should give her that much, or, in fact, give her any damages at all, unless you believe, from a preponderance of tbe evidence, under tbe law as given you in these instructions, that she is entitled to the same. The wrongs which she claims to have been done her are that the defendant ■company wrongfully cut out its electric current from her residence in the manner set out in the evidence; and, further, that one of its agents slandered her when he went to her residence to take out the electric meter and cut the current connection therefrom, and that she was further damaged by the fact of the cutting out of the light from her residence because the same resulted in her neighbors making inquiries as to why it was cut out, and, further, because she could not pursue her occupation in her residence at night for lack of such service. There is no question but that, while a public service corporation such as the defendant here is, has a right to make reasonable regulations for the ■conduct of its business, still those regulations must in fact be reasonable; and while it is a pretty offensive thing for a gas company or an electric light company to cut its pipes or wires, and take out its meters from a residence, and leave it in darkness, *171still, there are times when tbe right must be conceded to such public concerns to do so, because there is a double duty imposed upon such a corporation: First, it is obliged to furnish all residents who comply with reasonable regulations and pay their bills with its service; and second, the duty is imposed upon it not to remove its meters or cut out its service wires or pipes, and leave a citizen’s residence in darkness, except rightfully. So, whenever such a corporation wrongfully does such a thing, it is at once in law liable to the person injured, in at least nominal damages, and perhaps in greater damages, depending, under all the circumstances, on whether the service was cut out rightfully .and with or without malice. But, gentlemen, after due consideration, I feel bound to instruct you, and do instruct you, that if you believe, from a preponderance of the evidence here, that the regulation of twenty-four hours’ time, which the defendant gives its patrons between the notice to pay up and the removal of its wires and meters, is a reasonable time; and if you further believe, from a preponderance of the evidence, that the defendant here simply made a mistake in believing that the plaintiff had not paid her bill, and, in good faith, and without malice, believed that they were acting rightfully; and if you further believe, from a preponderance of the evidence, that the plaintiff, after receiving the notice that the bill was still claimed as due, .and that the meter would be taken out and the service discontinued unless she paid the bill, which she did not in fact owe, and, while knowing that she had in fact paid this bill, and before the defendant had yet committed any actual wrong against her more than this mistake in demanding what was not due, and while having good reason to believe that the defendant did not know of its own mistake, wilfully and intentionally refrained *172from notifying tbe defendant that she had in fact paid the bill, — ■ then you are instructed that she brought any wrong or injury which occurred in the premises upon herself, and she cannot take advantage of her own wrong in so doing by recovering here, provided you believe, from a preponderance of the evidence, that the defendant, by its agents or otherwise, in no manner slandered or did other injury to the plaintiff; and in such case you should find for the defendant.
If, on the other hand, you believe that the regulation of twenty-four hours is unreasonable under the circumstances, and if you believe that the defendant had good reason to know that the plaintiff always paid her debts, and was not liable to have let them run by, and that it was guilty of negligence, or even that it had actual malice in acting as it did, then you should find for the plaintiff, and assess her damages as you may believe she has been injured, either at a nominal sum or any other sum within her claim that you, as reasonable men, under the evidence and all the circumstances of this case,- may believe to be just and right. In passing upon the facts in this case you will, of course, not let the fact that the plaintiff is a woman cut any figure whatsoever as to the strict legal rights of the parties, save that the fact that she is a woman, and her business situation being known to the defendant, may be considered as an element in the assessment of damages, if you believe she is. in fact entitled to damages.
Nominal damages are any sum from one cent up to a few dollars; while any larger amount does not come within that category, but is what is known in law as substantial damages.
The gravest question before you is as to the reasonableness or negligence, if any, of the acts of the parties on either or *173"both sides under the law as here given you. If yon do not believe, from a preponderance of the evidence, that the defendant, by itself, or, which is the same, by its agents, in any manner libeled or slandered the plaintiff, you cannot find any damages for her on that account; but, if yon believe, from a preponderance of the evidence, that the defendant has, in any such manner libeled or slandered the plaintiff, then she is at your hands 'entitled to damages in such sum as you may believe, from a preponderance of the evidence, she is entitled to in that regard, and .as you may believe the same to have been done with or without malice.
If you believe, from a preponderance of the evidence, that plaintiff has suffered any damage to her business by reason of her inability to work in the darkness, or otherwise, you may .award her such damages as you believe she has suffered.
While, on the one hand, you may take into consideration the plaintiff’s own acts in the wording of the letters she wrote the defendant, you may also, on the other hand, take into consideration the reasonableness or unreasonableness of the defendant’s acts, or its persistence, if it has been guilty of persistence, brought about by its own negligence in its continued claim that she had not paid her bill, and you may consider any damage which you may believe defendant did the plaintiff in that regard.
Y er diet for plaintiff for$99.69.